Citation Nr: 1416167	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  10-33 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 30 percent for status post total right knee arthroplasty. 


REPRESENTATION

Veteran  represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Ozger, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1961 to December 1968 and from August 1971 to August 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which continued to assign the Veteran a 30 percent disability rating for his service-connected status post total right knee arthroplasty, effective May 1, 2009, after the expiration of a temporary 100 percent disability rating.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that, with the exception of the Veteran's representative's December 2013 Appellant's Brief, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

In his September 2009 notice of disagreement, the Veteran stated that he has a bone spur in his left ankle that developed as a result of his service-connected right knee disability.  The Veteran also stated that 75% of his right leg below the knee and above the ankle has numbness and significant loss of sensation.  Additionally, in July 2010, the Veteran argued that osteopenia should be considered in connection with his right knee disability.  The Board thus finds that the issues of entitlement to service connection for a left ankle disorder, a neurological disorder of the right knee, and osteopenia, claimed as secondary to service-connected status post total right knee arthroplasty, have been raised by the record, but have not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

For the entire appeal period, the Veteran's status post total right knee arthroplasy is manifested by pain, stiffness, swelling, poor propulsion, effusion, and range of motion from zero degrees of extension to 85 degrees of flexion with pain on motion, without evidence of ankylosis or impairment of the tibia and fibula.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for status post total right knee arthroplasty have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a January 2011 letter, sent after to the initial unfavorable decision issued in July 2009, advised the Veteran of the evidence and information necessary to substantiate his increased rating claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating in accordance with Dingess/Hartman, supra.  

The Board observes that the Veteran was not provided notice of the evidence and information necessary to establish an effective date in accordance with Dingess/Hartman, supra.  However, the Board finds no prejudice in proceeding with a decision regarding the Veteran's increased rating claim.  In this regard, as the Board concludes herein that the preponderance of the evidence is against the Veteran's claim, any question as to the appropriate effective date to be assigned is rendered moot.  Therefore, the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby). 

The Board further notes that, while the January 2011 letter was issued after the initial July 2009 rating decision, the United States Court of Appeals for the Federal Circuit has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the January 2011 letter was issued, the Veteran's claim was readjudicated in the February 2011 supplemental statement of the case.  Therefore, any defect with respect to the timing of the VCAA notice has been cured.

Relevant to the duty to assist, the Veteran's relevant VA treatment records have been obtained and considered.  He has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also afforded a VA examination in June 2009 in conjunction with the claim on appeal.  In his September 2009 notice of disagreement, the Veteran essentially alleged that such examination was inadequate.  In this regard, he claimed that the examiner's statement regarding evidence of pain following repetitive motion was contradictory.  Specifically, the Veteran reported that the examiner's finding that there was no objective evidence of pain following repetitive motion was in direct opposition to his previously comment that there was objective evidence of pain with motion.  However, the Board finds that such statements are not contradictory.  In this regard, the examiner clearly finds that the Veteran has pain on right knee motion, which would necessarily include while performing repetitive testing; however, he also found that there was no objective evidence of pain following repetitive motion (emphasis added).  Such latter statement addresses the examiner's observations regarding objective findings of pain after the completion of the repetitive range of motion testing.  Moreover, in rendering the decision on appeal, the Board has considered the Veteran's statements that he has pain both with and without motion of the right knee.

The Veteran also alleges that the examiner incorrectly found that there was no joint ankylosis of the right knee joint.  He claims that 'ankylosis' is defined as joint stiffness and such is, in fact, present.  However, 'ankylosis' does not mean joint stiffness.  Rather, such is defined as the "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  See Dorland's Illustrated Medical Dictionary 94 (31st ed. 2007).  As there is no evidence that the Veteran's right knee is immobile, the examiner's statement that ankylosis is not present is correct.  Additionally, in rendering the decision on appeal, the Board has considered the Veteran's statements that he has joint stiffness of the right knee.

Finally, the Veteran appears to take issue with the examiner's classification of the effusion in the right knee to be 'small' as he alleges that, in a standing position, the left knee measured 15.5 inches in diameter while the right knee measures 17 inches in diameter, a noticeable difference of 1.5 inches.  While the Veteran may disagree with the examiner's classification that the effusion is small, such disagreement alone does not render the VA examination inadequate.  

Moreover, the Board finds that the examination is adequate in order to evaluate the Veteran's service-connected right knee disability as it includes an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  Additionally, neither the Veteran nor his representative has argued that his right knee disability has worsened in severity since the June 2009 VA examination.  Rather, they argue that the evidence reveals that such disability, when considered with its associated impairments, is more severe than the currently assigned 20 percent rating.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examination report of record is adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

By way of background, an October 1974 rating decision granted service connection for post-operative right knee meniscectomy and assigned an initial 10 percent disability rating pursuant to Diagnostic Code 5259, effective August 10, 1974.  Thereafter, a November 2001 rating decision continued the 10 percent rating for the Veteran's post-operative right knee meniscectomy.  

In August 2004, the Veteran filed another claim for an increased rating for his right knee disability.  As such, in a September 2004 rating decision, a 30 percent rating for post-operative right knee meniscectomy and degenerative joint disease was awarded pursuant to Diagnostic Code 5299-5256, effective August 12, 2004.  Thereafter, additional evidence was received in November 2004 and, as such, the RO readjudicated the Veteran's claim in a December 2004 rating decision and continued the 30 percent rating for his right knee disability pursuant to Diagnostic Code 5299-5258.  38 C.F.R. § 3.156(b).  After the issuance of the December 2004 rating decision, the Veteran did not enter a notice of disagreement as to such decision and no additional evidence pertinent to the Veteran's right knee disability was received within one year.  Rather, a VA discharge summary reflecting that the Veteran underwent a total right knee arthroplasty was received in March 2008.  See 38 C.F.R. § 3.157(b)(1) (once a formal claim for compensation has been allowed, the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim, provided such reports relate to examination or treatment of a disability for which service connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital admission).    

As such, in an April 2008 rating decision, the RO noted that, since the last review of the Veteran's case, additional evidence was received in March 2008.  Based on the receipt of such evidence, which demonstrated that the Veteran underwent a total knee replacement, the RO recharacterized the disability as status post total right knee arthroplasty and assigned a 100 percent rating, effective March 4, 2008, and a 30 percent rating, effective May 1, 2009, pursuant to Diagnostic Code 5055.  After the issuance of the April 2008 rating decision, the Veteran did not enter a notice of disagreement as to such decision and no additional evidence pertinent to the Veteran's right knee disability was received within one year.  

Thereafter, the Veteran underwent a VA examination in June 2009 and, based on the receipt of such examination report, the RO continued the Veteran's 30 percent rating for his status post total right knee arthroplasty pursuant to Diagnostic Code 5055 in the July 2009 rating decision on appeal.  See 38 C.F.R. § 3.157(b)(1).  Therefore, after the final April 2008 rating decision, the Veteran's informal claim for an increased rating was first received in June 2009 in the form of a VA examination report.  Therefore, the issue pending before the Board is entitlement to a rating in excess of 30 percent for status post total right knee arthroplasty for the period after the temporary total evaluation, i.e., since May 1, 2009.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a disability is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements. In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.10, 4.40, 4.45. The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use. See DeLuca, supra.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance." Id., quoting 38 C.F.R. § 4.40. 

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint. 38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. 
§ 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability. 

Beginning May 2009, the Veteran's status post total right knee arthroplasty is evaluated as 30 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5055.  Such Diagnostic Code provides for a minimum 30 percent rating.  A 60 percent rating is warranted for chronic residuals of a knee replacement consisting of severe painful motion or weakness in the affected extremity.  For intermediate degrees of residuals weakness, pain or limitation of motion, such disability is rated by analogy to Diagnostic Codes 5256, 5261, or 5262.

Diagnostic Code 5256 pertains to ankylosis of the knee.  Diagnostic Code 5261 provides for a 30 percent rating where extension of the knee is limited to 20 degrees.  A 40 percent rating is warranted where there is extension limited to 30 degrees and a 50 percent rating is assigned when extension is limited to 45 degrees.  In this regard, normal range of knee motion is zero degrees of extension. 38 C.F.R. § 4.71, Plate II.  Diagnostic Code 5262 pertains to the impairment of tibia and fibula.

 A June 2009 VA examination noted that the Veteran had swelling in his right knee and limited range of motion, following a total right knee replacement surgery.  The examiner noted that the right knee did not have any deformity, giving way, instability, weakness, incoordination, decreased speed of joint motion, episodes of dislocation or subluxation, locking episodes, or flare-ups of joint disease.  However, the examiner observed that the right knee had pain, stiffness, and swelling.  The examiner further noted that the Veteran was unable to stand for more than a few minutes, that he was able to walk 1-3 miles, and did not use any assistive devices.  Moreover, the examiner said that the Veteran had poor propulsion, but that there was no other evidence of abnormal weight bearing, there was no loss of a bone or part of a bone, and there was no inflammatory arthritis.  Additionally, the examiner noted that the Veteran had effusion, clicks, and snaps, but did not have grinding or instability, or any other knee abnormalities.

The physical examination showed that there was objective evidence of pain with active motion.  The flexion was noted as 0 to 85 degrees, and the right knee extension was noted as normal.  Furthermore, the examiner noted that there was no objective evidence of pain following repetitive motion.  Also, no additional limitations after three repetitions of range of motion were noted.  There was no ankylosis.       

In his September 2009 notice of disagreement, the Veteran reported a varying amount of pain with and without motion of the right knee, joint stiffness, and a 1.5 inch difference in the diameter of his knees as a result of effusion of the right knee.  He further indicated that he had additional limitations, to include a weight carrying limit, no pushing or pulling, the need to stretch his leg during long drives due to stiffness, and an inability to climb stairs with his right leg.  In an October 2009 statement, the Veteran reported an 'episode' of knee pain that had lasted for three weeks and ranged between 3 and 8, with 10 being the most severe pain.

A November 2009 VA outpatient note reports that the Veteran's right knee did not have any effusion or erythema, and the range of motion was to 90 degrees flexion.  An April 2010 VA outpatient note states that the Veteran had chronic right knee pain, but there was no new bone or joint pain.

Based on the foregoing, the Board finds that, for the entire appeal period, the Veteran's right knee disability is manifested by pain, stiffness, swelling, poor propulsion, effusion, and range of motion from zero degrees of extension to 85 degrees of flexion with pain on motion, without evidence of ankylosis or impairment of the tibia and fibula. 

The Board has first considered whether a 60 percent rating is warranted pursuant to Diagnostic Code 5055.  Such a rating contemplates chronic residuals of a knee replacement consisting of severe painful motion or weakness in the affected extremity.  In the instant case, the Board finds that the evidence fails to demonstrate severe painful motion.  In this regard, while the Veteran reported pain at his June 2009 VA examination, in October 2009 when he was experiencing what he characterized as an 'episode' of knee pain, ranging between 3 and 8, and in April 2010, such does not more nearly approximate severe painful motion (emphasis added).  In fact, at the June 2009 VA examination, the Veteran was capable of zero to 85 degrees of flexion even with pain and there was no objective evidence of pain after repetitive motion.  Furthermore, there is no evidence of weakness in the right knee.  In fact, such was absent during the June 2009 VA examination and the Veteran has not alleged that such is present.  Therefore, the Board finds that the Veteran is not entitled to a rating in excess of 30 percent for his right knee disability under Diagnostic Code 5055. 

The Board has also considered whether a rating in excess of 30 percent is warranted pursuant to Diagnostic Codes 5256, 5261, or 5262.  38 C.F.R. § 4.71a.  As noted previously, Diagnostic Code 5256 is applicable when there is evidence of ankylosis of the knee; however, the evidence of record clearly reflects that the Veteran does not suffer from ankylosis of the knee as he has been able to maintain significant motion of the knee throughout the appeal period.  As such, a higher disability rating under Diagnostic Code 5256 is not warranted. 

Additionally, as relevant to Diagnostic Code 5261, in order to warrant a rating in excess of 30 percent, extension must be limited to 30 degrees.  In the instant case, all range of motion testing during the appeal period has revealed that extension is normal at zero degrees, even in contemplation of pain on motion and subsequent to repetitive testing.  Specifically, at the June 2009 VA examination, while he had pain on motion, the Veteran was capable of normal extension with no additional limitations after repetitive motion.  Therefore, the Board finds that a rating in excess of 30 percent for the Veteran's right knee disability pursuant to limitation of extension under Diagnostic Code 5261, is not warranted, even in consideration of additional functional loss as a result of pain on motion and/or following repetitive testing.  See DeLuca, supra, and Mitchell, supra.  Finally, the record is void of any evidence of tibia and fibula impairment.  Therefore, a higher rating under Diagnostic Code 5262 is not warranted.  

The Board also notes that, in his September 2009 notice of disagreement, the Veteran stated that he has a bone spur in his left ankle that developed as a result of his service-connected right knee disability.  The Veteran also stated that 75% of his right leg below the knee and above the ankle has numbness and significant loss of sensation.  Additionally, in July 2010, the Veteran argued that osteopenia should be considered in connection with his right knee disability.  In light of the Veteran's statements, the Board has referred the issues of entitlement to service connection for a left ankle disorder, a neurological disorder of the right knee, and osteopenia, claimed as secondary to service-connected status post total right knee arthroplasty, to the AOJ for adjudication.  Therefore, such need not be further addressed at this time.     

In reaching the foregoing determination, the Board has also carefully considered the Veteran's contentions with respect to the nature of his service-connected right knee disability and notes that his lay testimony is competent to describe certain symptoms associated with such disability, to include pain with and without motion of the right knee, joint stiffness, and a 1.5 inch difference in the diameter of his knees as a result of effusion of the right knee, as stated in his September 2009 notice of disagreement and October 2009 statement.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and has been contemplated by the disability rating that has been assigned.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of such service-connected disability.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected right knee disability.   

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected right knee disability; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.  

The Board has also contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).   

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.
 
Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected status post right total knee arthroplasty, with the established criteria found in the rating schedule.  The Board finds that the Veteran's disability is fully addressed by the rating criteria under which it is rated.  Specifically, the rating criteria contemplates the Veteran's pain, stiffness, swelling, poor propulsion, effusion, and range of motion from zero degrees of extension to 85 degrees of flexion with pain on motion.  See DeLuca, Mitchell, supra.  Moreover, his current 30 percent rating based on residuals from his total right knee replacement also contemplates the limitations on his activities due to such symptomatology, to include a weight carrying limit, no pushing or pulling, the need to stretch his leg during long drives due to stiffness, and an inability to climb stairs with his right leg.  He does not have any additional symptoms that result in functional loss that is not contemplated by the rating schedule.  There are no additional symptoms of the Veteran's right knee disability.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with his right knee disability.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating for any of the service-connected disabilities addressed above is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

Finally, the Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a total rating based on individual unemployability due to service-connected disability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  In this case, however, the record does not suggest, and the Veteran does not allege, that his service-connected right knee disability rendered him unemployable.  In a September 2004 statement, the Veteran stated that he had not claimed to be unemployable.  Rather, he reports that he is retired due to eligibility by age or the duration of work, as documented by the June 2009 VA examiner.  Therefore, the Board finds that the issue of entitlement to a TDIU is not expressly raised by the Veteran or reasonably raised by the record and, consequently, further consideration of such is not necessary.

Based on the evidence of record, the Board finds no basis upon which to assign a rating in excess of 30 percent for the Veteran's right knee disability at any point during the appeal period.  In this regard, the Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Therefore, his claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).


ORDER

A rating in excess of 30 percent for status post total right knee arthroplasty is denied.


____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


